PER CURIAM
Defendant was convicted on three counts of sexual abuse in the first degree. ORS 163.427.1 He appeals from the consecutive sentences imposed and the sentencing court’s determination that a departure sentence was justified. We conclude that we may not review the claim of error and affirm.
Defendant was indicted on 9 counts of endangering the welfare of a minor, 1 count of public indecency, 5 counts of sexual abuse in the first degree, 5 counts of sodomy in the first degree, and 1 count of perjury. Through negotiations with the state, defendant agreed to a stipulated facts trial on 3 counts of sexual abuse in the first degree and the state agreed to dismiss the remaining 18 counts of the indictment. The parties also agreed that defendant’s criminal history placed him in grid block 8-1, that the state would seek consecutive sentences, and that the state would otherwise remain silent as to sentencing. Because defendant’s sentence resulted from a negotiated agreement with the state, it is not reviewable by this court. ORS 138.222(2)(d); State v. Tanner, 121 Or App 104, 854 P2d 941 (1993).
Affirmed.

 At the time of defendant’s conviction, sexual abuse in the first degree was a violation of ORS 163.425. In 1991, that statute was renumbered ORS 163.427. Or Laws 1991, ch 830, § 3.